Citation Nr: 1409491	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 25, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's freestanding claim for entitlement to an effective date of service connection earlier than February 25, 2004 for the grant of service connection for PTSD.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO granted service connection for PTSD, effective February 25, 2004.

2.  The Veteran did not submit a timely notice of disagreement with the November 2005 rating decision as to the assignment of the effective date for the grant of service connection for PTSD within a year of notification.

3.  In a statement received at the RO on December 15, 2009, the Veteran claimed entitlement to an effective date earlier than February 25, 2004 for the grant of service connection for PTSD.

4.  The Veteran has not alleged that the November 2005 rating decision assigning an effective date of February 25, 2004, for the grant of service connection for PTSD was based upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 2004, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  However, the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where, as here, there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also VAOGCPREC 5-04 (June 23, 2004).  Here, the Veteran advanced a freestanding claim for an earlier effective date, which is not permitted by law.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Additionally, the Veteran was provided with VCAA notice in a January 2010 letter, prior to the initial adjudication of his claim in March 2010.

The Veteran contends in a December 2009 statement that an effective date for service connection for PTSD prior to February 25, 2004 is warranted because he has had PTSD since before that date.  In his March 2010 notice of disagreement, the Veteran contends that the evidence necessary to grant his claim was present before February 25, 2004.

The Veteran originally filed a claim for service connection for PTSD in January 1989; the Board denied the claim in a December 1990 decision which subsequently became final.  The Veteran requested reopening of his claim for service connection for PTSD in June 1996, and the Board again denied the claim for service connection in a September 1998 decision which subsequently became final.  The Veteran filed a third claim for service connection for PTSD in February 1999, which the RO denied that same month; that denial subsequently became final, and no new and material evidence was submitted within one year of notice of that decision.

The Veteran filed a fourth claim for service connection for PTSD on February 25, 2004, and the RO granted service connection for PTSD as of that date in a November 2005 rating decision, which became final.  The record shows, and the Veteran does not dispute, that an appeal of the November 2005 rating decision was not initiated within one year of notice of that decision.

The Veteran filed a freestanding claim for an effective date earlier than February 25, 2004 for the grant of service connection for PTSD in January 2008.  The RO issued a rating decision denying the claim in September 2008, the Veteran filed a notice of disagreement in February 2009, and the RO issued a statement of the case in August 2009.  In December 2009, the Veteran filed a VA Form 9 which he intended to be an appeal of the August 2009 statement of the case.  As the Form 9 was not timely submitted, the RO construed it as a new claim, which it denied in a March 2010 rating decision, and again in a July 2010 statement of the case.  The Veteran filed a timely Form 9 in February 2011.

The November 2005 rating decision granting service connection for PTSD and assigning the effective date for that award became final prior to the Veteran's December 2009 claim for an earlier effective date.  Although the RO proceeded to adjudicate the earlier effective date claim on the merits, a freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and neither the Veteran nor his representative has alleged that the November 2005 rating decision contained CUE.  Therefore, the Veteran's freestanding claim for an earlier effective date for service connection for PTSD is dismissed.


ORDER

The claim of entitlement to an effective date earlier than February 25, 2004 for the grant of service connection for PTSD is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


